DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3, 5, 6, 8, 13, 15, 16, 18 are cancelled. A complete action on the merits of pending claims 1, 2, 4, 7, 9-12,14, 17, 19, and 20.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Please see the rejections to claims 1 and 11 under U.S.C. 103 below for evidence that prior art references Perfler (US 2017/0151014), Fedinia (US 2007/0173760), and Townley (US 2016/0331459), teach the respective limitations of amended claims 1 and 11.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sets of support structures each forming an inwardly extending concave shape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 9-12, 14, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite the limitations “the first pair of looped-shaped struts cooperatively form an inwardly extending concave shape relative to the longitudinal axis” and “the second pair of looped-shaped struts cooperatively form an inwardly extending concave shape relative to the longitudinal axis.” These limitations are not disclosed in the specification or the drawings, and are considered to be new matter. 
The specification recites that the first pair of struts (130a-b) and second pair of struts (132a-b) each extend in an outward inclination, (Page 31, Lines 17-28) however this recitation does not provide adequate support for the amended limitations “the first pair of looped-shaped struts cooperatively form an inwardly extending concave shape relative to the longitudinal axis” and “the second pair of looped-shaped struts cooperatively form an inwardly extending concave shape relative to the longitudinal axis.” For the purpose of examination, any teaching of a strut or tubular member extending away from a structure, and curving back towards said structure is interpreted to read on the claimed term “inwardly extending concave shape.”
Claims 2, 4, 7, 9, 10, 12, 14, 17, 19, and 20 are rejected due to their respective dependencies on claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations "the plurality of first support structures" and “the plurality of second support structures” in the second and third lines of the claim respectively.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the limitations "the plurality of first support structures" and “the plurality of second support structures” are interpreted as “the first set of support structures” and “the second set of support structures” respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perfler (US 2017/0151014 A1) in view of Fedenia et al. (hereinafter “Fedenia”) (US 2007/0173760 A1).
Regarding claim 1, Perfler teaches
a shaft; (Fig. 11 and 12, Char. 4: telescopic body)
a multi-segment end effector (Fig. 11 and 12, Char. 2 and 3) operably associated with the shaft, (Fig. 11 and 12: Ablation head (3) is connected to at least outer tubular body (4a) and positioning head (2) is connected to at least inner tubular body (4B)) the multi-segment end effector comprising a first segment (Fig. 11 and 12, Char. 2: positioning head) and a separate second segment (Fig. 11 and 12, Char. 3: ablation head) spaced apart from the first segment along a longitudinal axis (Fig. 11 and 12: ablation head (3) is spaced apart from positioning head (2) along the longitudinal axis of telescopic body (4)) along which a distal most portion of the shaft lies, (Fig. 11 and 12: the distal most portion of telescopic body (4) lies along the longitudinal axis of telescopic body (4)) wherein each of the first and second segments is transformable between a retracted configuration and an expanded deployed configuration (Fig. 1-3; and Page 4, Par. [0104]: Ablation elements (3a) can be moved between a rest position in which they are housed in outer tubular body (4a) and an operating position; Page 6, Par. [0167]: Arms (2a) are moveable between a rest position and an operating position)) and comprises an associated architecture in the expanded deployed configuration, (Fig. 11 and 12: ablation head (3) and positioning head (2) comprise an architecture in a deployed configuration)
wherein the first segment comprises: 
a first set of support structures comprising at least a first pair of loop- shaped struts having a bilateral geometry when the first segment is in the expanded deployed configuration, (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “first arm” and “second arm”) wherein a first one of the first pair of loop-shaped struts extends in a first direction perpendicular to the longitudinal axis and is positioned within a first side of a first half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arm (2a) labelled “first arm”) and a second one of the first pair of loop-shape struts extends in a second direction perpendicular to the longitudinal axis and is positioned within a second side of the first half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “second arm”) such that the first pair of looped-shaped struts cooperatively form an inwardly extending concave shape relative to the longitudinal axis; (In light of the drawing objection and 112a rejection to claims 1 and 11 discussed above, it is determined that “first arm” and “second arm” read on this limitation at least in that each positioning arm (2a) extends from, and turns back towards the telescopic body (4), forming a concave shape. Each positioning arm (2a) cooperatively forms said concave shape at least in that each positioning arm (2a) does not impede the other positioning arms (2a) from forming concave shapes.) and 
Annotated Perfler Fig 21

    PNG
    media_image1.png
    399
    476
    media_image1.png
    Greyscale

a second set of support structures comprising at least a second pair of loop-shaped struts having a bilateral geometry when the first segment is in the expanded deployed configuration, (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” above: The positioning arms (2a) labelled “third arm” and “fourth arm”) wherein a first one of the second pair of loop- shaped struts extends in a third direction perpendicular to the longitudinal axis and is positioned within a first side of a second half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” above: The positioning arm (2a) labelled “third arm”) and a second one of the second pair of loop-shape struts extends in a fourth direction perpendicular to the longitudinal axis and is positioned within a second side of the second half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” above: The positioning arm (2a) labelled “fourth arm”) such that the second pair of looped-shaped struts cooperatively, form an inwardly extending concave shape; (In light of the drawing objection and 112a rejection to claims 1 and 11 discussed above, it is determined that “first arm” and “second arm” read on this limitation at least in that each positioning arm (2a) extends from, and turns back towards the telescopic body (4), forming a concave shape. Each positioning arm (2a) cooperatively forms said concave shape at least in that they do not impede the other positioning arms (2a) from forming concave shapes.) and 
a handle operably associated with the shaft (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4)).
Perfler, as applied to claim 1 above, does not explicitly teach the handle comprises a shape associated with the architecture of at least the first segment of the end effector in the expanded deployed configuration.
Fedenia, in a similar field of endeavor, teaches a handle (Fig. 1-3, Char. 10: handpiece) operably associated with a shaft; (Fig. 1-3, Char. 20: probe) wherein the handle conforms to an operator’s grip and can be used ambidextrously. (Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perfler to incorporate the handpiece of Fedenia, and include a handle operably associated with the shaft. Doing so would allow for the user to operate the device whether the user is left or right handed, as suggested in Fedenia. (Page 7, Par. [0070])
In this combination, the shape of the handle would naturally be associated with the architecture of at least the first segment of the end effector in the expanded deployed configuration, at least in that the top, bottom, left, and right sides of the handpiece (10) of Fedenia would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2) of Perfler. 
Regarding claim 2, the combination of Perfler/Fedenia, as applied to claim 1 above, teaches the handle comprises a grip portion comprises a top, a bottom, sides, a proximal end, and a distal end. (Fedenia: Fig. 1-3, and 11A-12D: Handpiece (10) is a grip portion comprising a top, a bottom, sides, a proximal end, and a distal end – it is implicit that this feature be present in the Perfler/Fedenia combination based on the rejection to claim 1 above.)
Regarding claim 4, the combination of Perfler/Fedenia, as applied to claim 1 above, teaches at least one of the top, bottom, and sides of the grip portion of the handle is associated with architecture of at least the first segment in the deployed configuration. (In the Perfler/Fedenia combination, as applied to claim 1 above, the top, bottom, left, and right sides of the handpiece (10) would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2))
Regarding claim 7, the combination of Perfler/Fedenia, as applied to claim 1 above, teaches the top of the grip portion is associated with the first set of support structures (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “first arm” and “second arm”) of the first segment in the expanded deployed configuration (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 21” below; In the combination of Perfler/Fedenia, as applied to claim 1 above, the top of the handpiece (10) is associated with the positioning arms (2a) labelled “first arm” and “second arm” at least in that “first arm” and “second arm” are both extending at least partially in the same direction that the top surface of handpiece (10) is would be facing.) and the bottom of the grip portion is associated with the second set of support structures (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “third arm” and “fourth arm”) of the first segment in the expanded deployed configuration. (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 21” below; In the combination of Perfler/Fedenia, as applied to claim 1 above, the bottom of the handpiece (10) is associated with the positioning arms (2a) labelled “third arm” and “fourth arm” at least in that “third arm” and “fourth arm” are both extending at least partially in the same direction that the bottom surface of handpiece (10) is would be facing.)
Annotated Perfler Fig 21

    PNG
    media_image1.png
    399
    476
    media_image1.png
    Greyscale

Regarding claim 9, the combination of Perfler/Fedenia, as applied to claim 1 above, teaches the shape of the grip portion provides for ambidextrous use for both left and right-handed use and conforms to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure. (Fedenia: Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand; Fig. 11C-D and 12C-D show handle being used in an overhand grip style; Fig. 11A-B and 12A-B show the handle being used in an underhand grip style – it is implicit that this feature be present in the Perfler/Fedenia combination based on the rejection to claim 1 above.)
Regarding claim 10, the combination of Perfler/Fedenia, as applied to claim 9 above, teaches the shape of the grip portion provides a user with a physical confirmation of an orientation of the first and second segments of the end effector when in the expanded deployed configurations. (Fedenia: Fig. 1-3: Handpiece (10) is not symmetrical about a central axis defined by the shaft of medical instrument (20). In the combination of Perfler/Fedenia, handpiece (10) would also not be symmetrical about the center axis defined by rod like element (5), allowing a user to receive physical confirmation of an orientation of ablation head (3) and positioning head (2) by looking at the orientation of handpiece (10) or grasping the handpiece.)
Claims 11, 12, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perfler (US 2017/0151014 A1) in view of Fedenia (US 2007/0173760 A1), in view of Townley et al. (hereinafter “Townley”) (US 2016/0331459 A1).
Regarding claim 11, Perfler teaches providing a treatment device comprising: 
a shaft; (Fig. 11 and 12, Char. 4: telescopic body)
a multi-segment end effector (Fig. 11 and 12, Char. 2 and 3) operably associated with the shaft (Fig. 11 and 12: Ablation head (3) is connected to at least outer tubular body (4a) and positioning head (2) is connected to at least inner tubular body (4B)) and comprising a first segment (Perfler: Fig. 11 and 12, Char. 2: positioning head) and a separate second segment (Perfler: Fig. 11 and 12, Char. 3: ablation head) spaced apart from the first segment along a longitudinal axis (Fig. 11 and 12: ablation head (3) is spaced apart from positioning head (2) along the longitudinal axis of telescopic body (4)) along which a distal most portion of the shaft lies, (Fig. 11 and 12: the distal most portion of telescopic body (4) lies along the longitudinal axis of telescopic body (4)) wherein each of the first and second segments is transformable between a retracted configuration and an expanded deployed configuration and comprises an associated architecture in the expanded deployed configuration, (Perfler: Fig. 1-3; and Page 4, Par. [0104]: Ablation elements (3a) can be moved between a rest position in which they are housed in outer tubular body (4a) and an operating position; Page 6, Par. [0167]: Arms (2a) are moveable between a rest position and an operating position)) wherein the first segment comprises a first set of support structures comprising at least a first pair of loop-shaped struts having a bilateral geometry when the first segment is in the expanded deployed configuration, (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “first arm” and “second arm”) wherein a first one of the first pair of loop-shaped struts extends in a first direction perpendicular to the longitudinal axis and is positioned within a first side of a first half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arm (2a) labelled “first arm”) and a second one of the first pair of loop-shape struts extends in a second direction perpendicular to the longitudinal axis and is positioned within a second side of the first half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “second arm”) such that the first pair of looped- shaped struts cooperatively form an inwardly extending concave shape relative to the longitudinal axis, (In light of the drawing objection and 112a rejection to claims 1 and 11 discussed above, it is determined that “first arm” and “second arm” read on this limitation at least in that each positioning arm (2a) extends from, and turns back towards the telescopic body (4), forming a concave shape. Each positioning arm (2a) cooperatively forms said concave shape at least in that they do not impede the other positioning arms (2a) from forming concave shapes.) and a second set of support structures comprising at least a second pair of loop-shaped struts having a bilateral geometry when the first segment is in the expanded deployed configuration, (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “third arm” and “fourth arm”) wherein a first one of the second pair of loop-shaped struts extends in a third direction perpendicular to the longitudinal axis and is positioned within a first side of a second half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arm (2a) labelled “third arm”) and a second one of the second pair of loop-shape struts extends in a fourth direction perpendicular to the longitudinal axis and is positioned within a second side of the second half of the first segment (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arm (2a) labelled “fourth arm”) such that the second pair of looped-shaped struts cooperatively form an inwardly extending concave shape, (In light of the drawing objection and 112a rejection to claims 1 and 11 discussed above, it is determined that “first arm” and “second arm” read on this limitation at least in that each positioning arm (2a) extends from, and turns back towards the telescopic body (4), forming a concave shape. Each positioning arm (2a) cooperatively forms said concave shape at least in that they do not impede the other positioning arms (2a) from forming concave shapes.) and 
Annotated Perfler Fig 21

    PNG
    media_image1.png
    399
    476
    media_image1.png
    Greyscale

a handle operably associated with the shaft (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4)); 
advancing the multi-segment end effector to one or more target sites (Page 6, Par. [0163]: ablation head (3) and positioning head (2) remain within a catheter until the catheter has reached the target treatment area), the multi-segment end effector configured for delivering energy to one or more target sites in the expanded deployed configuration; (Page 4, Par. [0114]: each ablation petal (3a) causes a radiofrequency ablation under a powered condition of the ablation electrode.) 
positioning the multi-segment end effector at the one or more target sites (Page 6, Par. [0163]: The ablation head (3) and positioning head (2) are housed within a catheter until the catheter has reached the target treatment area) based, at least in part, on orientation of the handle, (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4); Positioning the ablation head (3) and positioning head(2) would naturally be at least partially based on an orientation of the handpiece, at least in that translation of the handle along a longitudinal axis defined by guiding element (5) would result in corresponding movement of at least guiding element (5), ablation head (3), positioning head (2), and telescopic body (4). Similarly, rotation of the handpiece in a plane perpendicular to the central axis defined by guiding element (5) would result in corresponding movement of at least guiding element (5), ablation head (3), positioning head (2), and telescopic body (4))
deploying the multi-segment end effector at the one or more target sites; (Page 6, Par. [0163]: after reaching the target treatment area, arms (2a) are extracted to maintain the position reached, buffered against the walls of the vein/artery to be treated.) and 
delivering energy from the multi-segment end effector to tissue at the one or more target sites. (Page 4, Par. [0114]: each ablation petal (3a) causes a radiofrequency ablation under a powered condition of the ablation electrode.)
Perfler, as applied to claim 11 above, does not explicitly teach the handle comprises a shape associated with the architecture of at least the first segment of the end effector in the expanded deployed configuration; or that the target sites are located within the nasal cavity of a patient.
Fedenia, in a similar field of endeavor, teaches a handle (Fig. 1-3, Char. 10: handpiece) operably associated with a shaft; (Fig. 1-3, Char. 20: probe) wherein the handle conforms to an operator’s grip and can be used ambidextrously. (Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perfler to incorporate the handpiece of Fedenia, and include a handle operably associated with the shaft. Doing so would allow for the user to operate the device whether the user is left or right handed, as suggested in Fedenia. (Page 7, Par. [0070])
In this combination, the shape of the handle would naturally be associated with the architecture of at least the first segment of the end effector in the expanded deployed configuration, at least in that the top, bottom, left, and right sides of the handpiece (10) of Fedenia would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2) of Perfler. 
The combination of Perfler/Fedenia, as discussed above, does not explicitly teach the target sites are located within the nasal cavity of a patient.
Townley, in a similar field of endeavor, teaches delivering energy to nervous tissue to therapeutically modulate nerves in a nasal region (Page 25, Claim 90) in order to treat rhinitis. (Page 1, Par. [0002])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Perfler/Feredian, as discussed above, to incorporate the teachings of Townley, and include target sited located within the nasal cavity of a patient. Doing so would allow for the device to be used to at least partially ablate nervous tissue and treat rhinitis, as discussed in Townley. (Page 2, Par. [0030])
Regarding claim 12, the combination of Perfler/Fedenia/Townley, as applied to claim 11 above, teaches the handle comprises a grip portion comprises a top, a bottom, sides, a proximal end, and a distal end. (Fedenia: Fig. 1-3, and 11A-12D: Handpiece (10) is a grip portion comprising a top, a bottom, sides, a proximal end, and a distal end - it is implicit that this feature be present in the Perfler/Fedenia/Townley combination based on the rejection to claim 11 above.)
Regarding claim 14, the combination of Perfler/Fedenia/Townley, as applied to claim 11 above, teaches at least one of the top, bottom, and sides of the grip portion of the handle is associated with architecture of at least the first segment in the expanded deployed configuration. (In the Perfler/Fedenia/Townley combination, as applied to claim 11 above, the top, bottom, left, and right sides of the handpiece (10) would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2))
Regarding claim 17, the combination of Perfler/Fedenia/Townley, as applied to claim 11 above, teaches the top of the grip portion is associated with the first set of support structures (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “first arm” and “second arm”) of the first segment in the expanded deployed configuration (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 21” below; In the combination of Perfler/Fedenia, as applied to claim 11 above, the top of the handpiece (10) is associated with the positioning arms (2a) labelled “first arm” and “second arm” at least in that “first arm” and “second arm” are both extending at least partially in the same direction that the top surface of handpiece (10) is would be facing.) and the bottom of the grip portion is associated with the second set of support structures (Fig. 11, 12, 21, and Attached “Annotated Perfler Fig 21” below: The positioning arms (2a) labelled “third arm” and “fourth arm”) of the first segment in the expanded deployed configuration. (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 21” below; In the combination of Perfler/Fedenia, as applied to claim 11 above, the bottom of the handpiece (10) is associated with the positioning arms (2a) labelled “third arm” and “fourth arm” at least in that “third arm” and “fourth arm” are both extending at least partially in the same direction that the bottom surface of handpiece (10) is would be facing.)
Annotated Perfler Fig 21

    PNG
    media_image1.png
    399
    476
    media_image1.png
    Greyscale



Regarding claim 19, the combination of Perfler/Fedenia/Townley, as applied to claim 11 above, teaches the shape of the grip portion provides for ambidextrous use for both left and right handed use and conforms to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure. (Fedenia: Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand; Fig. 11C-D and 12C-D show handle being used in an overhand grip style; Fig. 11A-B and 12A-B show the handle being used in an underhand grip style – it is implicit that these features be present in the Perfler/Fedenia/Townley combination based on the rejection to claim 11 above.)
Regarding claim 20, the combination of Perfler/Fedenia/Townley, as applied to claim 19 above, teaches the shape of the grip portion provides a user with a physical confirmation of an orientation of the first and second segments of the end effector when in the expanded deployed configurations. (Fedenia: Fig. 1-3: Handpiece (10) is not symmetrical about a central axis defined by the shaft of medical instrument (20). In the combination of Perfler/Fedenia, handpiece (10) would also not be symmetrical about the center axis defined by rod like element (5), allowing a user to receive physical confirmation of an orientation of ablation head (3) and positioning head (2) by looking at the orientation of handpiece (10) or grasping the handpiece.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794